Citation Nr: 1432862	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a right inferior pubic rami stress fracture.

2.  Entitlement to an initial compensable rating for a left inferior pubic rami stress fracture.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee stress reaction.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran testified before an RO Decision Review Officer (DRO).  In May 2014, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

In an April 2011 rating decision, the RO increased the initial rating for the Veteran's service-connected left knee stress reaction to 10 percent.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a rating in excess of 10 percent for left knee stress reaction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At her hearing before the undersigned in May 2014, prior to the promulgation of a decision by the Board, the Veteran indicated that she wished to withdraw her appeals for entitlement to initial compensable ratings for left and right inferior pubic rami stress fractures.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for entitlement to initial compensable ratings for right and left inferior pubic rami stress fractures have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

During her May 2014 Board hearing, the Veteran indicated that she wished to withdraw her appeal of the issues of entitlement to initial compensable ratings for left and right inferior pubic rami stress fractures.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The appeals on the issues of entitlement to initial compensable ratings for right and left inferior pubic rami stress fractures are dismissed.


REMAND

The Board finds that additional development is necessary to determine whether the Veteran is entitled to an initial evaluation in excess of 10 percent for her service-connected left knee stress reaction.  The Veteran last received a VA examination in January 2009, and the last range of motion testing of record for her knee is dated December 2009.  As the Veteran's testimony during her May 2014 hearing indicated that her knee condition may have worsened since that time, an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Relevant ongoing VA treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from December 2009 to the present that have not already been associated with the claims file.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After completing the above to the extent possible, schedule the Veteran for an orthopedic examination to determine the severity of her service-connected left knee stress reaction.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including range of motion testing.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


